Citation Nr: 1519861	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Hepatitis C.



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to November 1985. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran submitted a notice of disagreement in November 2010; a statement of the case was issued in July 2012 and a VA Form 9 was received in July 2012.

The Veteran requested a hearing before the Board. The requested hearing was conducted in March 2015 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

In April 2014, the Veteran designated an agent as his representative before VA using a VA Form 21-22a.  Agents who commence representation before VA after June 23, 2008, must file for accreditation by VA's Office of General Counsel. 38 C.F.R. § 14.629b (2014).  Current VA accreditation records do not show the designated agent as accredited; therefore, the Board cannot recognize her as the Veteran's representative.  At the March 2015 Board hearing, the undersigned Veterans Law Judge explained this situation to the Veteran who represented on the record that he both understood and wished to continue the proceedings without any representation. See March 2015 Board Transcript, pages 2-3. 

This appeal was processed using the Veterans Benefits Management System (VMBS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for Hepatitis C.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).


The Veteran maintains that his current diagnosis of Hepatitis C was incurred in service, by way of immunizations from air jet guns. See Board Transcript, page 4. The Veteran's immunization records for all of his periods of active duty confirm that he was administered immunizations throughout his military service. They also indicate that he served in a high-risk area for Hepatitis C. See July 1985 Chronological Record of Medical Care ("This member has been deployed to an area that poses a high risk for exposure to Hepatitis...member administered _cc of Immune Serum.") As there is no evidence to contradict the Veteran's reports, they are therefore accepted as credible.

The Board notes that the Veteran was afforded a VA examination in May 2010. The examiner found that the Veteran's Hepatitis C was less likely than not related to service; he stated that a review of the evidence in light of medical literature did not "corroborate a possible source of the virus" during the Veteran's active duty. See May 2010 VA Examination The examiner referenced medical textbooks including "Cecil's and Harrison's" in providing his opinion. Id. 

The Board finds that the examiner did not adequately explain the rationale behind the negative nexus opinion. Specifically, the Board notes that Board notes that the VA Secretary has recognized "air gun" inoculations as a "biologically plausible" transmitter of Hepatitis C. See VBA Fast Letter 04-13 (June 29, 2004). 

In light of the finding by the VA Secretary and the Veteran's lay statements, the Board finds that the May 2010 VA examination is incomplete and requires clarification because the examiner did not sufficiently explain why the inoculations received by the Veteran during service did not contribute in any way to his current Hepatitis C. Therefore, the file should be forwarded to the VA examiner who conducted the May 2010 VA examination, if available, to obtain an addendum medical opinion concerning whether the Veteran's Hepatitis C arose during service or is otherwise medically related to service, to include air gun inoculations. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion for the May 2010 VA examination for Hepatitis C. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner must be provided the claims folders, access to Virtual VA and VBMS, and a copy of this Remand. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability) that the Veteran's in-service air gun inoculations contributed in any way to the Veteran's current diagnosis of Hepatitis C or is medically related to service.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence, and the examiner is to consider the VBA Fast Letter 04-13 (June 29, 2004), and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2. The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

3. After completion of the above, the AOJ must re-adjudicate the issue of entitlement to service connection for Hepatitis C. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond for the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


